DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          RICHARD DEMARTINO a/k/a RICK DEMARTINO,
                         Appellant,

                                    v.

                      LAWRENCE W. URBANEK,
                            Appellee.

                              No. 4D17-3050

                              [July 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2015-CA-
013051-XXXX-MB.

  S. Brian Bull of Scott, Harris, Bryan, Barra & Jorgensen, P.A., Palm
Beach Gardens, for appellant.

   Stephanie L. Serafin and Jane Kreusler-Walsh of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, and J. Chris Bristow of Critton,
Luttier & Coleman, LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.